Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about February 11, 2010, which granted defendants’ motion to confirm the report and recommendations of the special referee, dated October 13, 2009, awarding defendants’ legal fees in the amount of $35,100 plus a sanction of $5,000 payable to the Lawyers’ Fund for Client Protection, as modified by the court to reduce the legal fee award to $28,600, and denied plaintiffs cross motion to renew and reargue prior motions, including one for the court’s recusal, unanimously affirmed, with costs.
The report and recommendations of the special referee as to legal fees were properly confirmed, as modified, since the findings contained therein were supported by the record (see Nager v Panadis, 238 AD2d 135, 135-136 [1997]). Sanctions were also properly awarded against plaintiff for his “frivolous conduct” in connection with this action (22 NYCRR 130-1.1).
*494There was no evidence to support plaintiffs contention that the court should have recused itself.
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Manzanet-Daniels, JJ.